Case: 13-10163   Date Filed: 01/16/2014   Page: 1 of 6


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-10163
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 0:12-cr-60051-KMW-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,


                                  versus


ALEX LITTLE,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 16, 2014)

Before KRAVITCH, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 13-10163        Date Filed: 01/16/2014        Page: 2 of 6


      Alex Little appeals his convictions for aggravated identity theft in violation

of 18 U.S.C. § 1028A(a)(1) arising from his misuse of federal income tax refund

checks. Little argues his convictions should be vacated because using another

person’s name on a forged check does not constitute the use of a means of

identification within the meaning of §1028A. He further argues for the first time

on appeal that the evidence was insufficient to show that he knew the names on the

checks were those of real rather than fictitious persons. Upon review, we reject

Little’s arguments and affirm his convictions.1

                                                  I.

      “We review questions of statutory interpretation de novo.” United States v.

Segarra, 582 F.3d 1269, 1271 (11th Cir. 2009).

      The aggravated identity theft statute prohibits the knowing transfer,

possession, or use, without lawful authority, of “a means of identification of

another person,” in relation to a violation of 18 U.S.C. § 1344. 18 U.S.C.

§ 1028A(a)(1), (c)(5). The statute defines means of identification as follows:

      any name or number that may be used, alone or in conjunction
      with any other information, to identify a specific individual,
      including any—

                (A)    name, social security number, date of birth, official
                       State or government issued driver’s license or
                       identification number, alien registration number,


      1
          Little has also filed a motion for leave to file a supplemental brief, which we deny.
                                                  2
              Case: 13-10163     Date Filed: 01/16/2014   Page: 3 of 6


                   government passport number, employer or taxpayer
                   identification number;

                                          ...

             (D) telecommunication identifying information or access
                 device (as defined in section 1029(e)).

18 U.S.C. § 1028(d)(7) (emphasis added). Section 1029(e), in turn, provides the

following definition of access device:

      any card, plate, code, account number, electronic serial number,
      mobile identification number, personal identification number, or
      other telecommunications service, equipment, or instrument
      identifier, or other means of account access that can be used, alone
      or in conjunction with another access device, to obtain money,
      goods, services, or any other thing of value, or that can be used to
      initiate a transfer of funds (other than a transfer originated solely
      by paper instrument).

18 U.S.C. § 1029(e)(1) (emphasis added).

      Because this definition specifically excludes “a transfer originated solely by

paper instrument”—i.e., a check—Little argues that the identity theft statute as a

whole excludes forged checks. The Government points out that the basis of

Little’s conviction was his use of a name under § 1028(d)(7)(A), not an access

device under § 1028(d)(7)(D), and only the latter excludes checks. To this, Little

responds that because every check necessarily includes a name, applying the check

exclusion only to access devices renders the exclusion meaningless—whenever the

check exclusion would prevent the Government from basing a violation of

§ 1028A on an access device, it could always base a violation on the use of a name

                                          3
               Case: 13-10163    Date Filed: 01/16/2014    Page: 4 of 6


instead. For this reason, Little urges the court to apply the check exclusion to the

entirety of § 1028(d)(7) even though it only appears in reference to an access

device.

      Little’s argument fails because access device is defined by reference to

§ 1029(e)(1), and that section is used in other contexts. Even if the plain text of the

statute renders the check exclusion without effect in § 1028A, the exclusion may

still be meaningful when § 1029(e) is applied elsewhere—e.g., in the substantive

criminal provisions of § 1029 itself. Therefore, Little has not shown that that “the

general principle that courts must not interpret one provision of a statute to render

another provision meaningless,” United States v. Castrillon-Gonzalez, 77 F.3d 403,

406 (11th Cir. 1996), applies to this case. Accordingly, we have no cause to depart

from the plain meaning of the statute, under which a person’s name on a check

qualifies as a means of identification under § 1028A. See United States v. Blixt,

548 F.3d 882, 888 (9th Cir. 2008) (“The Aggravated Identity Theft statute defines

the term “means of identification” in a way that makes reasonably clear that

forging another’s signature on a check constitutes the use of a means of

identification.”).

                                          II.

      Generally, we review de novo whether evidence is sufficient to sustain a

conviction. United States v. Jiminez, 564 F.3d 1280, 1284 (11th Cir. 2009).


                                          4
                 Case: 13-10163        Date Filed: 01/16/2014        Page: 5 of 6


However, the record indicates that Little’s motion for judgment of acquittal before

the district court did not encompass his argument on appeal that the evidence was

insufficient to show he knew that the names he used belonged to real people.

Therefore, this argument has been raised for the first time on appeal, and we

review it for plain error. See United States v. Olano, 507 U.S. 725, 731-32 (1993);

see also United States v. Hunerlach, 197 F.3d 1059, 1068-69 (11th Cir. 1999)

(noting that plain-error review applies even when a defendant moved for a

judgment of acquittal on sufficiency-of-the-evidence grounds before the district

court if he failed to articulate the specific sufficiency-of-the-evidence claim later

raised on appeal).

       Plain error requires a preliminary showing of an error that is plain and

affects a defendant’s substantial rights. United States v. Turner, 474 F.3d 1265,

1276 (11th Cir. 2007). Little fails to meet this threshold requirement because the

evidence presented at trial was not clearly insufficient to establish that Little knew

the names on the fraudulent checks belonged to real people. The fact that the

checks were tax refunds issued by the United States Treasury, which ordinarily

would not be issued to fictitious people, 2 creates a reasonable inference that Little

knew the payees of the checks were real. See United States v. Philidor, 717 F.3d
883, 885-86 (11th Cir. 2013) (finding the inference that the government “verifies

       2
         Little argues that the Treasury occasionally issues tax refunds to fictitious people, but he
can point to no evidence suggesting that he believed this this was one of those unusual cases.
                                                 5
              Case: 13-10163     Date Filed: 01/16/2014    Page: 6 of 6


identifying information . . . before issuing a tax refund” reasonable based on

“common sense and ordinary human experience”). Moreover, having found Little

guilty of making false statements in connection with the fraudulently signed

checks, a jury could reasonably infer Little’s criminal state of mind and his

awareness of other details of his scheme, including the origins of the checks and

the fact that they had been issued to real people. For these reasons, Little is unable

to show plain error with respect to the sufficiency of the evidence.

      AFFIRMED.




                                          6